PER CURIAM.
In this consolidated appeal from post-dissolution orders entered by the trial court, we affirm the trial court’s award of attorney’s fee entitlement as a sanction in the contempt proceeding. See, e.g., Poe v. Poe, 811 So.2d 789, 789-90 (Fla. 4th DCA 2002); Becker v. Becker, 778 So.2d 438, 439 (Fla. 1st DCA 2001); Worthington v. Harty, 677 So.2d 1371, 1371 (Fla. 4th DCA 1996); Mettler v. Mettler, 569 So.2d 496, 498 (Fla. 4th DCA 1990). We find, however, that appellant should have been afforded an opportunity to be heard regarding the amount of the fee awarded. See, e.g., Simpson v. Simpson, 780 So.2d 985, 988 (Fla. 5th DCA 2001); Broyles v. Broyles, 573 So.2d 357, 361 (Fla. 5th DCA 1990). Accordingly, the fee order is VACATED and REMANDED for further proceedings. *327In all other respects, the orders on appeal are AFFIRMED.
BARFIELD, KAHN, and BROWNING, JJ., concur.